DETAILED ACTION
Applicants’ arguments, filed 6 June 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-12 and 14-20 are pending.
Claims 1-2 and 6-11 are withdrawn from consideration.
Claims 3-5, 12, and 14-20 are subject to substantive examination.

Claim Interpretation
Claim 12 has been amended to recite that the hydrogel as a storage modulus and a loss modulus, and that these moduli are measured in a certain manner.
As an initial manner, it is the examiner’s understanding that the storage modulus and loss modulus are well-known terms in the art. See e.g. Lerouge et al. (US 2011/0286925 A1), paragraphs 0031 and 0069.
Nevertheless, as best understood by the examiner, the skilled artisan would have expected that all materials would have had a storage modulus and a loss modulus; however, the storage modulus and a loss modulus would have been different between different materials. The examiner makes this determination at least in view of the fact that this appears to be the case with other physical measurements known as “moduli.” For example, an easily compressible piece of rubber and an essentially non-compressible solid rock both have a bulk modulus (i.e. compression modulus). However, the bulk modulus of the non-compressible rock would have been much higher than the bulk modulus of the compressible rubber. Nevertheless, both materials would have had a bulk modulus.
As such, it is the examiner’s understanding that, as essentially all solid materials would have had a bulk modulus, it would also have been the case that essentially all materials would have had the recited storage and loss moduli. Similarly to other moduli like the bulk modulus, the value of the storage and loss moduli, as well as their ratio, may have differed significantly between materials. However, in the absence of the claims requiring actual numerical values of the storage and loss moduli, it is the examiner’s understanding that essentially all materials would have had a storage and a loss modulus and this claim limitation is essentially non-limiting.
Instant claim 12 has also been amended to recite how the storage and loss modulus are measured. This newly added limitation is not understood to further limit the claim scope. This is because the claim is drawn to the hydrogel itself, not a method of preparing the hydrogel, using the hydrogel, or measuring and/or testing the hydrogel’s properties. In other words, the hydrogel would have been the same regardless of whether its storage and loss modulus were measured in the recited manner, or for that matter, not measured at all. As such, the claim limitation reciting how the storage and loss modulus are measured is understood to be essentially non-limiting.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 19 have been amended to require that the hydrogel has a property of increasing the proportion of M2 macrophages to M1 macrophages. This does not appear to be adequately supported in the original application as filed.
The examiner reviewed the instant application for a discussion of macrophages. These were discussed on pages 27-28, paragraph 0093 of the instant specification, which has been reproduced in part below.

    PNG
    media_image1.png
    406
    635
    media_image1.png
    Greyscale

Figure 13D, discussed above, is reproduced below.

    PNG
    media_image2.png
    187
    201
    media_image2.png
    Greyscale

The above-reproduced text does not disclose that the claimed hydrogel has a property of increasing the proportion of M2 macrophages to M1 macrophages. The above-reproduced graph from figure 13D appears to show an increase in the M2/M1 macrophages that is not statistically significant. At least in view of the lack of statistical significance, this fails to adequately support the claimed amendment requiring increasing proportion of M2 macrophages to M2 macrophages. Furthermore, even if, purely en arguendo, the above-reproduced diagram were to show a slight increase in the proportion of M2 macrophages to M1 macrophages, that slight increase is not understood to adequately support the instantly claimed amendment, which is drawn to all increases in the proportion of M2 macrophages to M1 macrophages, whether slight or large.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287).
Hoare et al. (hereafter referred to as Hoare) is drawn to in situ gelling hydrogels, as of Hoare, title and abstract. Said hydrogels have the following structure, as of Hoare, figure 1 and figure in abstract, reproduced below.

    PNG
    media_image3.png
    399
    758
    media_image3.png
    Greyscale

The hydrogel of Hoare can be used to encapsulate cells, as of Hoare, paragraph 0234. Hoare teaches polyurethanes in paragraph 0207.
For the purposes of this rejection, the examiner understands that the aldehyde derivatized particle of Hoare is not a polyurethane particle.
Hsiao et al. (hereafter referred to as Hsiao) teaches hydrogels made from polyurethane particles, as of Hsiao, page 29273, title and abstract, and figure in abstract, reproduced below.

    PNG
    media_image4.png
    344
    888
    media_image4.png
    Greyscale

This hydrogel appears to be used for the delivery of cells, as of Hsiao, title and abstract.
Hsiao differs from the claimed invention because the polyurethane particles are not derivatized with aldehyde groups.
It would have been prima facie obvious for one of ordinary skill in the art to have used polyurethane, as of Hsiao, as the polymer from which the aldehyde derivatized particles of Hoare were made. Hoare teaches hydrogels made from polymer particles derivatized with aldehydes and amine containing polymers. Polyurethane containing particles are used as intermediates in hydrogel formation, as of Hsiao. As such, the skilled artisan would have been motivated to have made the aldehyde-derivatized particle of Hoare out of polyurethanes, as of Hsiao, for predictable use as aldehyde derivatized particles in order to form hydrogels for predictable encapsulation and delivery of cells with a reasonable expectation of success.
As to claim 12, the resultant composition from the combination of Hoare with Hsiao would have comprised aldehyde derivatized polyurethane particles functionalized with chitosan to form a hydrogel. This would have read on the requirements of the instant claims.
As to claim 12, the claim requires that the polymer having an amine group is chitosan or a derivative thereof. Hoare teaches chitosan; see the rejection above over Hoare by itself. The relevant portion of the figure in the abstract of Hoare is reproduced below.

    PNG
    media_image5.png
    183
    220
    media_image5.png
    Greyscale

As to claim 12, the claim requires that the hydrogel have a storage modulus and a loss modulus. As best understood by the examiner, the skilled artisan would have expected that the composition of the prior art would have had a storage and a loss modulus regardless of whether this property was measured by the prior art. See the section above entitled “Claim Interpretation.”
As to claim 12, the claim requires that the hydrogel’s storage and loss modulus was measured in a certain manner. This method of measurement was not taught by the prior art. Nevertheless, the claimed invention is drawn to the product itself, not a method for how the product was measured. The claimed product is the same product regardless of whether it was measured in a specific manner; as such, the mode of measurement as recited by the instant claims is essentially nonlimiting. See the section above entitled “Claim Interpretation.” The prior art renders the claimed invention prima facie obvious for the reasons set forth above.
As to claim 16, the claim requires that the hydrogel is a cryogel. As best understood by the examiner, the term “cryogel” implies that the hydrogel was frozen at low temperatures during the process of making the hydrogel. This is understood to be a product-by-process limitation. Claims including product-by-process limitations are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). Regardless, Hoare teaches lyophilization in paragraphs 0249-0251 and Hsiao teaches freeze drying and lyophilization on page 29276, right column, second paragraph.
As to claim 18, Hsiao teaches an injectable polymer in paragraph 0138.
As to claim 3, this claim recites a cryogel. As best understood by the examiner, the term “cryogel” implies that the hydrogel was frozen at low temperatures during the process of making the hydrogel. This is understood to be a product-by-process limitation. Claims including product-by-process limitations are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). Regardless, Hoare teaches lyophilization in paragraphs 0249-0251 and Hsiao teaches freeze drying and lyophilization on page 29276, right column, second paragraph. Claim 3 differs from claim 16 because claim 3 requires that the composition is biodegradable, which is not required by claim 16. However, the skilled artisan would have understood that polyurethane would have been biodegradable because the carbamate bonds in polyurethane would have hydrolyzed at the low pH found in the stomach. Additionally, the compositions of Hsiao are made from components including polycaprolactone (PCL), poly(L-lactic) acid, and poly(D,L-lactic acid), and these are biodegradable.  
As to claim 4, Hsiao teaches 3D printing, as of Hsiao, page 29273, title and abstract.
As to claim 5, Hsiao teaches an injectable polymer in paragraph 0138.
Note Regarding Reference Date: The instant application was filed on 20 August 2020, and has no priority claims. As such, the effective filing date of the instant application is understood to be 20 August 2020.
Hoare was published on 25 November 2021, which is after the effective filing date of the instant application. However, Hoare claims benefit of provisional application 63/027,112, filed 19 May 2020. As such, Hoare was effectively filed earlier than the instant application. Therefore, Hoare is prior art under AIA  35 U.S.C. 102(a)(2). There is no evidence of common inventors or assignment between Hoare and the instant application that would result in an exception under AIA  35 U.S.C. 102(b)(2).
Hsiao was published on 22 August 2018. This is over a year earlier than the effective filing date of the instant application. As such, Hsiao is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable because Hsiao was published over a year prior to the effective filing date of the instant application.


Claims 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287), as evidenced by Xu et al. (Molecules, Vol. 24, 2019, pages 1-21).
Hoare is drawn to a hydrogel formed from an aldehyde derivatized particle crosslinked with an amine containing polymer such as chitosan. Hsiao is drawn to a polyurethane particle used in a hydrogel. See the rejection above over Hoare in view of Hsiao by themselves.
Neither Hoare nor Hsiao teach a self-healing property or a shape memory property.
Xu et al. (hereafter referred to as Xu) is drawn to hydrogels based upon Schiff bases for biomedical applications, as of Xu, page 1, title and abstract. The skilled artisan would have understood the term “Schiff Base” to have referred to the reaction product of an amine and an aldehyde, as of Xu, page 4, figure 3, reproduced below.

    PNG
    media_image6.png
    527
    669
    media_image6.png
    Greyscale

Xu teaches that Schiff base containing hydrogels are useful for achieving self-healing properties, as of Xu, page 1, abstract, relevant text reproduced below.

    PNG
    media_image7.png
    149
    1191
    media_image7.png
    Greyscale

As such, Xu indicates that Schiff base containing hydrogels have self-healing properties.
Xu does not teach a hydrogel made from a polyurethane particle comprising aldehyde groups.
As to claim 14, the skilled artisan would have expected that the composition of Hoare by itself, as well as that of Hoare in view of Hsiao, would have had self-healing properties. This is because Xu teaches that hydrogels comprising Schiff bases would have had self-healing properties due to the reversibility of Schiff bases. As the composition of Hoare is a hydrogel comprising Schiff bases, the skilled artisan would have expected that the hydrogel of Hoare, as well as that of Hoare in view of Hsiao, would have has the required self-healing properties.
As to claim 17, this claim requires a shape memory property. Xu teaches that hydrogels comprising Schiff bases recover their structures after damages, as of Xu, page 1, abstract, reproduced above. This is understood to be a teaching that hydrogels comprising Schiff bases have shape memory properties. As the composition of Hoare is a hydrogel comprising Schiff bases, the skilled artisan would have expected that the hydrogel of Hoare, as well as that of Hoare in view of Hsiao, would have has the required shape memory properties.
As to claim 20, this claim is rejected for essentially the same reason that claim 14 is rejected.
Note Regarding Reference Date: The instant application was filed on 20 August 2020, and has no priority claims. As such, the effective filing date of the instant application is understood to be 20 August 2020. Xu was published on 19 August 2019. This is over a year prior to the effective filing date of the instant application. As such, Xu is prior art under AIA  35 U.S.C. 102(a)(1), and the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable because Xu was published over a year earlier than the effective filing date of the instant application.
Furthermore, even if, purely en arguendo, Xu were not actually prior art, it would still be useful to support the applied rejection. This is because post-filing art can be used to show that characteristics of prior art products were known. See MPEP 2124. In this case, Xu is being used to show that the composition of Hoare would have been expected to have self-healing and shape memory characteristics even if these characteristics were not recognized by Hoare. Also see MPEP 2112(II), which states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. In this case, the skilled artisan would have expected that the self-healing and shape memory properties in the composition of Hoare would have been inherent in the composition of Hoare due to the properties of a Schiff base hydrogel even though these properties were not actually recognized by Hoare; that determination has been made in view of the teachings of the Xu reference.

Withdrawn Prior Art Rejection of Claims 15 and 19
The examiner had previously rejected claims 15 and 19 over prior art. The examiner has withdrawn this rejection for at least the following reasons.
Claims 12 and 16, upon which claims 15 and 19 depend, are rejected over the combination of Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287). This reference combination teaches delivery of levodopa, as of Hoare, at least paragraphs 0081-0082 and 0145.
In the prior office action on pages 14-15, the examiner previously cited Qin et al. (Toxicology and Applied Pharmacology, Vol. 286, 2015, pages 112-123). Qin et al. (hereafter referred to as Qin) is drawn to the reprogramming of M2 macrophages with dopamine (wherein levodopa is the active enantiomer of dopamine), as of Qin, page 112, title and abstract. Dopamine appears to have resulted in reprogramming of M2 macrophages to become M1 macrophages, as of Qin, page 112, abstract. The dopamine of Qin appears to have been introduced as levodopa, as of Qin, page 112, abstract, thereby indicating that levodopa would have reprogrammed M2 macrophages to have been M1 macrophages.
As such, the skilled artisan would have expected that the composition of Hoare in view of Hsiao would have reduced the proportion of M2 macrophages with respect to M1 macrophages by reprogramming M2 macrophages to have been M1 macrophages. This is the opposite of what is currently recited by claims 15 and 19; these claims currently require increasing the proportion of M2 macrophages to M1 macrophages. As such, the prior art rejection with respect to claims 15 and 19 has been withdrawn. Nevertheless, claims 15 and 19 are not allowable because they are rejected on the grounds of new matter.

Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 6 June 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
Applicant makes the following argument on page 5, relevant text reproduced below.

    PNG
    media_image8.png
    221
    639
    media_image8.png
    Greyscale

As best understood by the examiner, applicant appears to be enumerating the deficiencies of the prior art references individually. This argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
Applicant then argues that the advantage of the claimed hydrogel is that it can be extruded and printed, as of applicant’s response, page 5, last full paragraph. This is insufficient to overcome the applied rejection because, as best understood by the examiner, the prior art also teaches 3D printing of the hydrogel. See Hsiao, page 29273, title and abstract, as well as the rejection of claim 4 on page 11, top paragraph of the prior office action on 7 March 2022. As such, the skilled artisan would have expected that the prior art would also have been able to have been extruded and printed.
Applicant also argues that the claimed cryogel can be prepared with shape memory, as of applicant’s response, page 5, last full paragraph. However, this would also have been expected because the Xu reference teaches shape memory; see the rejection of claim 17 above.
Applicant then cites figures 14-15 of the instant application, as of applicant’s response, paragraph bridging pages 5-6, as well as figure 16, as of applicant’s arguments, page 6, first paragraph, as allegedly showing beneficial properties of the claimed invention. This is not persuasive. It is unclear to the examiner as to whether the above-mentioned figures actually show comparative testing or whether these figures simply show the beneficial properties of the claimed invention without comparing these to a comparative example. If, purely en arguendo, figures 14-15 show comparative testing, it is unclear whether the comparative testing compared the claimed invention with the closest prior art, as required by MPEP 716.02(e). Briefly, with regard to the figures cited by applicant, it is applicant’s burden to explain data that applicant proffers as evidence of non-obviousness, and applicant does not appear to have explained the data in the figures adequately in applicant’s response. See MPEP 716.02(b)(II). The reason that applicant has not met this burden is at least because it is unclear as to what was the comparative example to which the claimed invention was compared. It is also unclear to the examiner how the microscope images in claims 14 and 15 are probative of beneficial results. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(b)(I). In this case, at least the practical significance of the microscope images in claims 14 and 15 is unclear to the examiner. 
Applicant then addresses the issue of whether the polyurethane in the prior art cited by the examiner is actually biodegradable in the manner required by instant claim 3, as of applicant’s response, page 6, last full paragraph. Applicant provided a document in Appendix 3 that lists polyurethanes that are considered both biodegradable and non-biodegradable. Applicant’s arguments appear to emphasize polyurethanes known by the trade names “Chronoflex AL”, “Tecoflex”, and “Bionate.”
This is not persuasive. As best understood by the examiner, the prior art does not appear to teach polyurethanes known by these trade names; as such, the relevance of the discussion of these trade names is unclear to the examiner. Furthermore, the polyurethanes of Hsiao comprise polycaprolactone (PCL) poly(L-lactic acid) (PLLA), and poly(D,L-lactic acid) (PDLLA), as of Hsiao, page 29275, Figure 1B, reproduced below.

    PNG
    media_image9.png
    344
    720
    media_image9.png
    Greyscale

PCL, PLLA, and PDLLA are well known to be biodegradable polymers; as such, the skilled artisan would have expected that the polyurethanes prepared from derivatizing PCL, PLLA, and PDLLA to have urethane containing groups would also have been biodegradable.
As such, nothing in applicant’s response appears to show that the polyurethanes in the prior art are not biodegradable.
Applicant then argues that the claimed invention has a self-healing property for the treatment of Parkinson’s disease, citing Appendix 4. Applicant argues that this cannot be achieved by the prior art references.
This is not persuasive. Hoare specifically teaches treating Parkinson’s disease, as of Hoare, paragraphs 0145, 0235, 0238, and 0290-0292. Additionally, Hoare teaches delivery of levodopa, as of Hoare, paragraphs 0081-0082, and this is a known ingredient for treating Parkinson’s disease. Additionally, Xu teaches the required self-healing property.
With regard to the issue of Parkinson’s disease, the examiner further notes the following with regard to claims 15 and 19. First, the examiner takes the position that levodopa would have been well-known as an anti-Parkinson’s treatment prior to the effective filing date of the instant application. Secondly, the examiner takes the position that levodopa would have been expected to have reprogrammed M2 macrophages to have been M1 macrophages. See page 15, third paragraph of the office action on 7 March 2022, citing Qin et al. (Toxicology and Applied Pharmacology, Vol. 286, 2015, pages 112-123). As such, this would appear to indicate that treatment for Parkinson’s disease would have resulted in decreasing the proportion of the M2 macrophages as compared with the M1 macrophages. In contrast, claim 15 recites the reverse; namely, increasing the proportion of M2 macrophages as compared with M1 macrophages. As such, claims 15 and 19 appear to recite the opposite of what the skilled artisan would have expected upon treatment of Parkinson’s disease. Therefore, claims 15 and 19 are not rejected on the grounds of prior art.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612